Given, J.
The petition shows that the Polk County Coal Company ■made an offer in writing to the purchasing agent of +he defendant to •furnish from one to two cars of lump coal per day for one year from ■July 1, 1888, at one dollar and fifty cents per ton at the mine, from a certain vein, upon certain conditions that need not be named, which offer was accepted. That on March 16,1889, said coal company made a general assignment for the benefit of its creditors ; and on the twenty^ fourth of that month John B. Gibson purchased of the assignee the property of said coal company, including the contract in suit. That Gibson demanded of the defendant to take and pay for coal under the contract, which it refused to do. That on October 21, 1889, the plaintiff, for valuable consideration, purchased of Gibson his claim for damages against the defendant by reason of such failure ; and that the profits to Gibson under the contract would have been twenty-five hundred dollars.- The demurrer is upon the ground that the facts stated in the petition do not entitle the plaintiff to the relief asked, nor to any relief, for the reason that the alleged contract between the defendant and the Polk Bounty Coal Company.is notin law assignable, and said attempted assignment is of no effect. The very able and learned arguments of counsel, both oral and in print, and their extended citations of authorities, show that there is a decided conflict in the opinions of the courts upon this question. The question, however, is not an open one in this state. It was fully settled in Rappleye v. Seeder Co., 79 Iowa, 220, wherein all the arguments of appellant are fully answered. In that case it is held that Young Bros., who held a contract with defendant for the future sale and delivery of a certain make of seeders, could not, by assignment for the benefit of their creditors, compel the defendant to accept the assignee to perform the contract instead of themselves.
Following that case, we think the judgment of the district court .should be affirmed. . .